DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 7/7/2022.
Claims 2-4 and 12-14 are cancelled.
Claims 21-26 are new.
Claims 1, 5-11, and 15-26 are pending.
Claims 1, 5, 6, 8, 11, 15, 16, 18, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (US Patent Pub 2008/0195586) of record.
Claims 9, 10, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Patent Pub 2008/0195586) of record, in view of Brown et al. (US Patent Pub 2014/0053110) of record.
Claims 7, 17, and 23 are objected to for containing allowable subject matter.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8, 11, 15, 16, 18, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (US Patent Pub 2008/0195586) (Arnold) of record.
In regards to claim 1, Arnold discloses a method for managing a plurality of users of an application system, the method comprising:
a.	determining among the plurality of users a group of users matching a search keyword from a requester user, the search keyword comprising at least part of an identifier of a desired user (Arnold at paras. 0020, 0026)1;
b.	determining a requester layer of the requester user in a tree structure comprising hierarchical relations among the plurality of users (Arnold at Fig. 3A; paras. 0021-22)2;
c.	determining a group of layers of the group of users in the tree structure, respectively (Arnold at Fig. 3A; paras. 0022-23)3; and
d.	sorting the group of users based on the requester layer and the group of layers (Arnold at paras. 0025)4, comprising:
i.	determining a group of shared nodes between the group of users and the requestor user based on the requester layer and the group of layers, respectively, a shared node in the group of shared nodes representing a father node with a shortest distance shared between a user in the group of users and the requester user (Arnold at Fig. 3A; paras. 0022, 0041); and	
ii.	sorting the group of users based on the group of shared nodes (Arnold at paras. 0022, 0041)5, comprising:
(A)	determining a group of distances between the group of users and the requester user based on the group of shared nodes, respectively (Arnold at Fig. 3A; paras. 0022, 0041), comprising:
	(1)	regarding a shared node of a target user in the group of users,
(a)	determining a requester distance between the shared node and the requester user (Arnold at para. 0041);
(b)	determining a target distance between the shared node and the target user (Arnold at para. 0041); and
(c)	determining a distance between the target user and the requester user based on the requester distance and the target distance (Arnold at para. 0041)6; and
(B)	sorting the group of users based on the group of distances.  Arnold at paras. 0022, 0041.7
In regards to claim 5, Arnold discloses the method of claim 1, wherein determining the distance between the target user and the requester user based on the requester distance and the target distance comprises:
a.	assigning a requester weight and a target weight to the requester distance and the target distance, respectively, the requester weight being different form the target weight (Arnold at para. 0024)8; and
b.	determining the distance based on the requester distance, the target distance, the requestor weight and the target weight.  Arnold at paras. 0024-25.9
In regards to claim 6, Arnold discloses the method of claim 5, wherein the requester weight is greater than the target weight.  Arnold at para. 0024.10
In regards to claim 8, Arnold discloses the method of claim 1, wherein a user represented by a child node in the tree structure is a subordinate of a user represented by a father node in the tree structure.  Arnold at Fig. 3A; para. 0041.11 
In regards to claim 11, Arnold discloses a device, the device comprising:
a.	at least one processor (Arnold at para. 0056);
b.	a volatile memory (Arnold at paras. 0055-56); and
c.	a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least on processor (Arnold at para. 0056), causing the device to perform acts for managing a plurality of users of an application system, the acts comprise:
i.	determining among the plurality of users a group of users matching a search keyword from a requester user, the search keyword comprising at least one part of an identifier of a desired user (Arnold at paras. 0020, 0026)12;
ii.	determining a requester layer of the requester user in a tree structure comprising hierarchical relations among the plurality of users, respectively (Arnold at Fig. 3A; paras. 0021-22)13;
iii.	determining a group of layers of the group of users in the tree structure (Arnold at Fig. 3A; paras. 0022-23)14; and
iv.	sorting the group of users based on the requester layer and the group of layers.  Arnold at paras. 0025)15, comprising:
(A)	determining a group of shared nodes between the group of users and the requestor user based on the requester layer and the group of layers, respectively, a shared node in the group of shared nodes representing a father node with a shortest distance shared between a user in the group of users and the requester user (Arnold at Fig. 3A; paras. 0022, 0041); and	
(B)	sorting the group of users based on the group of shared nodes (Arnold at paras. 0022, 0041)16, comprising:
(1)	determining a group of distances between the group of users and the requester user based on the group of shared nodes, respectively (Arnold at Fig. 3A; paras. 0022, 0041), comprising:
(a)	regarding a shared node of a target user in the group of users,
(i)	determining a requester distance between the shared node and the requester user (Arnold at paras. 0022, 0041);
(ii)	determining a target distance between the shared node and the target user (Arnold at paras. 0022, 0041); and
(iii)	determining a distance between the target user and the requester user based on the requester distance and the target distance (Arnold at paras. 0022, 0041)17; and
(2)	sorting the group of users based on the group of distances.  Arnold at paras. 0022, 0041.18
Claims 15, 16 and 18 are essentially the same as claims 5, 6 and 8, respectively, in the form of a device.  Therefore, they are rejected by the same reasons.
Claims 20-22 and 24 are essentially the same as claims 1, 5, 6, and 8, respectively, in the form of a computer program product tangibly stored on a non-transient computer readable medium (Arnold at para. 0056).  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Patent Pub 2008/0195586) (Arnold) of record in view of Brown et al. (US Patent Pub 2014/0053110) (Brown) of record.
In regards to claim 9, Arnold discloses the method of claim 1, but does not expressly disclose further comprising:
a.	determining an operation that is to be performed on at least one user of the plurality of users; and
b.	in accordance with determining the requester user selects the at least one user in the group of sorted users, performing the operation on the selected at least one user.
Brown discloses a system and method for searching an organization and presenting and arranging the information according to the organization hierarchy.  Brown at abstract.  Brown discloses the system provides a search interface via a graphical user interface for users to search anywhere within an organization hierarchy.  Brown at para. 0093.  The system also provides the search system is associated with a communication application, such as email or instant messaging.  A user searches the organization hierarchy in order to locate a user of the organization to communicate with (i.e., determining an operation that is to be performed on at least one user of the plurality of users … and performing the operation).
Arnold and Brown are analogous art because they are both directed to the same field of endeavor of using organizational charts/hierarchies to arrange and present search results.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Arnold by adding the features of determining an operation that is to be performed on at least one user of the plurality of users and in accordance with determining the requester user selects the at least one user in the group of sorted users, performing the operation on the selected at least one user, as disclosed by Brown.
The motivation for doing so would have been to allow users a method to quickly and easily view and determine organizational relationships and manage various characteristics such as access rights or project planning.  Brown at paras. 0039-42.

In regards to claim 10, Arnold in view of Brown discloses the method of claim 9, wherein the operation comprises at least one of: a communication operation (Brown at Fig. 2; para. 0103), an authorization operation and an invitation operation.

Claim 19 is essentially the same as claim 9 in the form of a device.  Therefore, it is rejected for the same reasons.
Claims 25 and 26 are essentially the same as claims 9 and 10, respectively, in the form of a computer program product.  Therefore, they are rejected for the same reasons.



Allowable Subject Matter
Claims 7, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Specification
Applicant’s amendment to the title and para. 0039 of the specification is acknowledged.  Consequently, objection to the specification is withdrawn.

Response to Arguments
Rejection of claims 1-6, 8, 11-16, 18, and 20 under 35 U.S.C. 102(a)(1)
Claims 2-4 and 12-14 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1, 5, 6, 11, 15, 16, 18, and 20 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Arnold fails to disclose “regarding a shared node of a target user in the group of users (1) “determining a requester distance between the shared node and the requester user,” (2) ”determining a target distance between the shared node and the target user” and (3) “determining a distance between the target user and the requester user based on the requester distance and the target distance.”  Remarks at 11.  Applicant argues Arnold only discloses the distance metric may be determined using the hop method or as a binary decision or alternatively, by counting the number of hops along the organization chart.  However, Applicant argues Arnold is silent in regards to a requester distance or a target distance and determining a distance based on the requester distance and the target distance.  Remarks at 12.  Examiner respectfully disagrees.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.
In regards to limitation (1), the limitation merely requires determining a distance (i.e., hops) between a requester and a shared node.  As acknowledged by Applicant, Arnold discloses a hop method for determining a distance between a user performing a search and the author of a document being searched using an organization structure based on human resources data.  The hop method counts from the requester to the first shared nod (i.e., determining a requester distance between the shared node and the requester user).  Arnold at para. 0022.  Based on the first example provided in Arnold, the requester distance would be determined to be 1 (i.e., 1 hope from Nancy (i.e., requester user) to Team 1 (i.e., shared node).  For these reasons, Arnold discloses limitation (1).
In regards to limitation (2), similar to the discussion above, the distance between Team 1 (i.e., shared node) and Paul (i.e., target user) is also determined to be 1 in the first example provided in Arnold.  This is because it is one hop between Paul (i.e., target user) and the Team 1 node (i.e., shared node) (i.e., determining a target distance …).  For these reasons, Arnold discloses limitation (2).
In regards to limitation (3), following up the discussion above in regards to limitations (1) and (2), the distance between Nancy and Paul (i.e., distance between the target user and the requester user) is the sum of hops between Nancy and Team 1 (i.e., requester distance) and between Paul and Team 1 (i.e., target distance), which is 2.  
For the reasons explained above, Arnold discloses limitations (1) through (3).  Applicant does not present arguments in regards to the remaining limitations of claim 1.  Therefore, Examiner asserts Arnold discloses all the limitations of claim 1.  
In regards to claims 11 and 20, Applicant refers to the arguments presented in regards to claim 1, which are addressed above.  Therefore, they remain rejected for at least the same reasons.
In regards to the remaining claims, Applicant also refers to the arguments presented in regards to their respective base claims, which are addressed above.  Therefore, they also remain rejected for at least the same reasons.
Consequently, the rejection to claims 1, 5, 6, 11, 15, 16, 18, and 20 under 35 U.S.C. 102(a)(1) is maintained.

Rejection of claims 9, 10, and 19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 9, 10, and 19 under 35 U.S.C. 103, refer to arguments presented in regards to the respective base claims, which are addressed above.  Consequently, the rejection to claims 9, 10, and 19 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art references are listed on the attached PTO-892 form.  These are:
Bickell (US Patent Pub 2014/0081692) discloses a system and method for generating a list of similar organization members of an organization hierarchy.
Baader et al. (US Patent Pub 2006/0129538) discloses a system and method for improving search quality by exploiting organization information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 User performs a search by submitting a keyword such as “authored by Paul” (i.e., at least part of an identifier of a desired user).
        2 The searcher’s (i.e., requester user) context information, such as their position in the organization (i.e., determining a requester layer … in a tree structure).
        3 Users matching the search terms are analyzed to determine their respective context information (i.e., determining a group of layers of the group of users in the tree structure).
        4 Distance metric determined based on the attributes of the searcher user and the plurality of results, is used to rank the search results (i.e., sorting the group of users based on the requester layer and the group of layers).
        5 Arnold discloses using a user’s (searcher and also target users) context information to identify the most relevant results based on a distance between the searcher and each of the results.  As described, this distance can be determined by a number of hops, the path of which goes through a shared node with the shortest distance between the searcher and each of the result users.  As shown in 3A, a shared node would be “team 1” between searcher (Nancy) and result user (Paul) and a shared node between Nancy and another result user (Pranav) would be “company”.  This contextual information is used to sort the results so that shorter distance results are listed first.  For example, Paul would be listed before Pranav.
        6 The distance between a searcher (i.e., requester) and a target user is determined by hops between the two through the organizational chart, like the one shown in Fig. 3A.  To do so, hops from each user traverses up the chart (i.e., tree) until a first shared node is reached.  The total number of hops results in the distance metric used to rank the results.
        7 Arnold discloses utilizing distances between the searcher user and the users corresponding to each result based on a distance calculated by a number of hops along a path that goes through a shared node.
        8 A user’s context attributes are used to determine a distance.  These attributes can be weighted.  Attributes of a searcher user (i.e., requester) have a higher weight than those attributes of result users (i.e., target).  
        9 Hop distance and attribute weight are used to determine the distance metric between a searcher user and a result user for ranking the results.
        10 Attributes of the searcher user (i.e., requester) have higher weight than attributes not shared with the searcher (i.e., target weight).
        11 Arnold states the “manager” or department may be used to determine distance.  In other words, the node “department” in Fig. 3A also represents the “manager” for that department.  As such, Nancy (i.e., a child node) is a subordinate of the manager user represented by the department node (i.e., father node).
        12 User performs a search by submitting a keyword such as “authored by Paul” (i.e., at least part of an identifier of a desired user).
        13 The searcher’s (i.e., requester user) context information, such as their position in the organization (i.e., determining a requester layer … in a tree structure).
        14 Users matching the search terms are analyzed to determine their respective context information (i.e., determining a group of layers of the group of users in the tree structure).
        15 Distance metric determined based on the attributes of the searcher user and the plurality of results, is used to rank the search results (i.e., sorting the group of users based on the requester layer and the group of layers).
        16 Arnold discloses using a user’s (searcher and also target users) context information to identify the most relevant results based on a distance between the searcher and each of the results.  As described, this distance can be determined by a number of hops, the path of which goes through a shared node with the shortest distance between the searcher and each of the result users.  As shown in 3A, a shared node would be “team 1” between searcher (Nancy) and result user (Paul) and a shared node between Nancy and another result user (Pranav) would be “company”.  This contextual information is used to sort the results so that shorter distance results are listed first.  For example, Paul would be listed before Pranav.
        17 The distance between a searcher (i.e., requester) and a target user is determined by hops between the two through the organizational chart, like the one shown in Fig. 3A.  To do so, hops from each user traverses up the chart (i.e., tree) until a first shared node is reached.  The total number of hops results in the distance metric used to rank the results.
        18 Arnold discloses utilizing distances between the searcher user and the users corresponding to each result based on a distance calculated by a number of hops along a path that goes through a shared node.